United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 14-3299
                    ___________________________

                  Securities and Exchange Commission

                   lllllllllllllllllllll Plaintiff - Appellee

                                      v.

                             Bryan S. Behrens

                  lllllllllllllllllllll Defendant - Appellant

                        National Investments, Inc.

                        lllllllllllllllllllll Defendant
                                ____________

                Appeal from United States District Court
                  for the District of Nebraska - Omaha
                             ____________

                         Submitted: July 13, 2015
                           Filed: July 31, 2015
                              [Unpublished]
                              ____________

Before WOLLMAN, SMITH, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.
      Federal inmate Bryan S. Behrens appeals the district court’s1 entry of final
judgment in this civil action. He raises numerous challenges to the conduct of the
receiver in this matter, the initiation of criminal proceedings against him, and the
entry of final judgment. Having jurisdiction under 28 U.S.C. § 1291, this court
affirms.

       Behrens’s various challenges are either foreclosed or precluded by the consent
judgment that he entered in 2008; are wholly unsupported; are improperly before this
court as issues that are being raised for the first time on appeal; or are plainly
meritless and do not warrant extended discussion. This court also finds no abuse of
discretion in the district court’s order holding Behrens liable for the amount reflected
in the final judgment. See SEC v. Razmilovic, 738 F.3d 14, 31-32 (2d Cir. 2013)
(standard of review).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.

                                          -2-